Exhibit 10.11

TUPPERWARE BRANDS CORPORATION

SUPPLEMENTAL PLAN

(amended and restated effective January 1, 2009)



--------------------------------------------------------------------------------

TUPPERWARE BRANDS CORPORATION

SUPPLEMENTAL PLAN

TABLE OF CONTENTS

 

ARTICLE I  Introduction

   1

Section 1.1.

  Name    1

Section 1.2.

  Purpose    1

Section 1.3.

  Effective Date    1

Section 1.4.

  Administration of the Plan    1

ARTICLE II  Definitions

   2

ARTICLE III  Benefit Limitations Relating to the Defined Contribution Plan

   5

Section 3.1.

  Participation    5

Section 3.2.

  Account Allocations.    6

Section 3.3.

  Vesting    6

ARTICLE IV  Benefit Limitations Relating to the Defined Benefit Plan

   7

Section 4.1.

  Participation    7

Section 4.2.

  Benefit Amount    7

Section 4.3.

  Leave of Absence    7

Section 4.4.

  Vesting    7

ARTICLE V  Supplemental Benefits

   7

Section 5.1.

  Supplemental Retirement Benefit    7

Section 5.2.

  Vesting    8

ARTICLE VI  Change of Control Benefit

   9

Section 6.1.

  Participation    9

Section 6.2.

  Benefit Amount    9

Section 6.3.

  Time of Payment    9

ARTICLE VII  Earnings

   10

Section 7.1.

  Earnings on Accounts and Supplemental Benefit Accounts    10

Section 7.2.

  Earnings on Installment Payments of Defined Benefit Accounts    10

Section 7.3.

  Actual Investment Not Required    10

Section 7.4.

  Investment Notices    10

 

i



--------------------------------------------------------------------------------

ARTICLE VIII  Distributions

   10

Section 8.1.

  Default Distribution Provisions    10

Section 8.2.

  Initial Deferral Election    11

Section 8.3.

  Valid Elections    11

Section 8.4.

  Delays in the Timing of Distributions.    11

ARTICLE IX  Death Benefits

   12

Section 9.1.

  Benefits Other Than Those Earned Under Article IV    12

Section 9.2.

  Benefits Earned Under Article IV    14

ARTICLE X  General Provisions

   14

Section 10.1.

  Applicable Law    14

Section 10.2.

  Unfunded Plan    14

Section 10.3.

  Expenses    15

Section 10.4.

  Effect on Other Benefit Plans    15

Section 10.5.

  Tax Matters    15

Section 10.6.

  Indemnification and Exculpation    15

Section 10.7.

  Immunity of Committee Members    15

Section 10.8.

  Non-Alienation of Benefits    16

Section 10.9.

  Plan Not to Affect Employment Relationship    16

Section 10.10.

  Gender and Number; Headings    16

Section 10.11.

  Severability    16

Section 10.12.

  Subordination of Rights    16

Section 10.13.

  Successors    17

Section 10.14.

  Payment to Incompetent    17

ARTICLE XI  Amendment and Termination

   17

Section 11.1.

  Amendment    17

Section 11.2.

  Plan Termination    17

 

ii



--------------------------------------------------------------------------------

ARTICLE I

Introduction

Section 1.1. Name. The name of the Plan shall be the “Tupperware Brands
Corporation Supplemental Plan.”

Section 1.2. Purpose. The Company and its Affiliates sponsor the Defined Benefit
Plan and the Defined Contribution Plan for the benefit of certain of their U.S.
employees and their Beneficiaries. These plans are intended to be tax-qualified
plans under section 401(a) of the Code.

The Defined Benefit Plan and the Defined Contribution Plan are subject to
limitations under section 415 of the Code that may result in the diminution of
benefits and allocations payable on behalf of certain employees. The Defined
Benefit Plan and the Defined Contribution Plan also contain certain other
restrictions, including restrictions under sections 401(a)(17), 401(k) and
402(g) of the Code, that sometimes result in a diminution of benefits and
allocations available to certain highly compensated employees. The Plan was
established to offset these diminutions for persons who are eligible to
participate in the Plan pursuant to Section 3.1 or 4.1. Effective July 1, 2005,
benefit accruals ceased under the Defined Benefit Plan. Thus, since that date no
new benefits have been earned under the Plan in respect of the Defined Benefit
Plan. The benefits under the Plan are intended to constitute benefits under an
unfunded “excess benefit plan” as defined in section 3(36) of ERISA.

Section 1.3. Effective Date. The Plan replaces the Tupperware Company
Supplemental Plan, effective as of April 1, 1996, as amended from time to time
(the “Prior Plan”), effective as of January 1, 2009.

Section 1.4. Administration of the Plan. The Plan shall be administered by the
Committee or its delegate. The Committee shall have, to the extent appropriate,
the same powers, rights, duties, and obligations with respect to the Plan as do
the administrative committees of the Defined Benefit Plan and the Defined
Contribution Plan; provided, however, that any decision of the Committee with
respect to any matter within its authority shall be final, binding, and
conclusive upon the Employers and each Participant, Supplemental Benefit
Participant, former Participant, former Supplemental Benefit Participant,
designated Beneficiary and each person claiming under or through any
Participant, Supplemental Benefit Participant or designated Beneficiary, and no
additional authorization or ratification by the Board of Directors or
stockholders of the Company shall be required. The Committee’s duties and
authority under the Plan shall include (i) the interpretation of the provisions
of the Plan, (ii) the adoption of any rules and regulations which may become
necessary or advisable in the operation of the Plan, (iii) the making of such
determinations as may be permitted or required pursuant to the Plan, and
(iv) the taking of such other action as may be deemed by the Committee as
necessary for the proper administration of the Plan in accordance with its
terms. Any action by the Committee with respect to any one or more Participants
or Supplemental Benefit Participants shall not be binding on the Committee as to
any action to be taken with respect to any other Participant or Supplemental
Benefit Participant. Committee members may be Participants or Supplemental
Benefit Participants, but no member of the Committee may participate in any
decision directly affecting the computation of his or her benefits or rights
under the Plan.



--------------------------------------------------------------------------------

ARTICLE II

Definitions

Unless the context clearly indicates otherwise, capitalized terms in the Plan
that are not defined in Article II shall have the meaning specified in the
Defined Benefit Plan or Defined Contribution Plan, as applicable, and the
following terms shall have the meanings stated below.

“Account” shall mean the account established on the Company’s financial ledgers
on behalf of a Participant to which the Participant’s Salary Reduction
Contributions made before January 1, 2007 and Employer-Provided Benefits and
earnings on such contributions and benefits shall be credited.

“Affiliate” shall mean (a) a corporation that is a member of the same controlled
group of corporations (within the meaning of section 414(b) of the Code) as an
Employer; (b) a trade or business (whether or not incorporated) under common
control (within the meaning of section 414(c) of the Code) with an Employer;
(c) any organization (whether or not incorporated) that is a member of an
affiliated service group (within the meaning of section 414(m) of the Code) that
includes (i) an Employer, (ii) a corporation described in clause (a) of this
definition or (iii) a trade or business described in clause (b) of this
definition; or (d) any other entity that is required to be aggregated with an
Employer pursuant to regulations promulgated under section 414(o) of the Code by
the U.S. Treasury Department. A corporation, trade or business or entity shall
be an Affiliate only for such period or periods of time during which such
corporation, trade or business or entity is described in the preceding sentence.

“Beneficiary” shall mean a person who, or entity which, is entitled to a
Participant’s or Supplemental Benefit Participant’s interest under the Plan in
the event of the Participant’s or Supplemental Benefit Participant’s death, as
further described in Section 9.1.

“Change of Control” shall mean the occurrence of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of the Company, as determined in accordance with this
definition. In determining whether an event shall be considered a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company, the following provisions
shall apply:

(a) A “change in the ownership” of the Company shall occur on the date on which
any one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company, as determined in accordance with Treasury
Regulation § 1.409A-3(i)(5)(v). If a person or group is considered either to own
more than 50% of the total fair market value or total voting power of the stock
of the Company, or to have effective control of the Company within the meaning
of part (b) of this definition, and such person or group acquires additional
stock of the Company, the acquisition of additional stock by such person or
group shall not be considered to cause a “change in the ownership” of the
Company.

 

2



--------------------------------------------------------------------------------

(b) A “change in the effective control” of the Company shall occur on either of
the following dates:

(i) The date on which any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing 30% or more of the total voting power of the stock of the
Company, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5)(vi). If a person or group is considered to possess 30% or more of
the total voting power of the stock of the Company, and such person or group
acquires additional stock of the Company, the acquisition of additional stock by
such person or group shall not be considered to cause a “change in the effective
control” of the Company; or

(ii) The date on which a majority of the members of the Company’s Board of
Directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Company’s Board
of Directors before the date of the appointment or election, as determined in
accordance with Treasury Regulation § 1.409A-3(i)(5)(vi).

(c) A “change in the ownership of a substantial portion of the assets” of the
Company shall occur on the date on which any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
40% of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions, as determined in accordance
with Treasury Regulation § 1.409A-3(i)(5)(vii). A transfer of assets shall not
be treated as a “change in the ownership of a substantial portion of the assets”
when such transfer is made to an entity that is controlled by the shareholders
of the Company, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5)(vii)(B).

In the event of a merger, combination or similar corporate transaction with
another entity pursuant to which both the Company and such other entity would
experience a Change of Control, a Change of Control shall not be considered to
have occurred with respect to the Company if the Company’s “change in the
ownership,” “change in the effective control” or “change in the ownership of a
substantial portion of the assets”, required a lower percentage change than that
of the other entity involved in such merger, combination or similar corporate
transaction.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Committee” shall mean the Management Committee for Employee Benefits of the
Company.

 

3



--------------------------------------------------------------------------------

“Company” shall mean the Tupperware Brands Corporation and its successors or
assigns.

“Compensation” shall have the same meaning as the term “Compensation” under the
Defined Contribution Plan.

“Compensation Committee” shall mean the Compensation and Management Development
Committee of the Tupperware Brands Corporation Board of Directors.

“Defined Benefit Account” shall mean the account established on the Company’s
financial ledgers on behalf of a Participant to which the amount described in
Section 4.2 shall be credited.

“Defined Benefit Plan” shall mean the Tupperware Brands Corporation Base
Retirement Plan.

“Defined Contribution Plan” shall mean the Tupperware Brands Corporation
Retirement Savings Plan.

“Effective Date” shall mean January 1, 2009.

“Employer” shall mean the Company, any of its Affiliates or other related entity
with employees who participate in the Defined Benefit Plan or Defined
Contribution Plan.

“Employer-Contribution Benefits” shall mean the amounts of Employer
Contributions that would have been allocated to a Participant’s account under
the Defined Contribution Plan but for any limitation described in Section 3.1.

“Employer-Provided Benefits” shall mean the benefits described in
Section 3.2(a).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Highly Compensated Employee” shall mean an employee of an Employer whom the
Committee determines to be a highly compensated employee within the meaning of
section 414(q) of the Code.

“Leave of Absence” shall mean a leave, whether paid or unpaid, authorized by a
Participant’s or Supplemental Benefit Participant’s Employer for a period not to
exceed the longer of (i) six months and (ii) the period of leave set forth in a
written agreement between the Participant or the Supplemental Benefit
Participant, as the case may be, and his or her Employer.

“Level 1 Employee” shall mean an employee who is designated as a Level 1
employee by the Committee.

“Participant” shall mean a Highly Compensated Employee or former Highly
Compensated Employee or a Level 1 Employee or former Level 1 Employee who meets
the

 

4



--------------------------------------------------------------------------------

participation requirements set forth in Section 3.1, 4.1 or 6.1, as applicable,
and who has not received a complete distribution of his or her benefits under
the Plan. Such term does not reference a Participant to the extent he or she is
a Supplemental Benefit Participant.

“Plan” shall mean the Tupperware Brands Corporation Supplemental Plan, as
amended from time to time.

“Plan Year” shall mean a calendar year.

“Retirement” shall mean an employee’s Separation from Service from his or her
Employer on or after the earlier of (i) the attainment of age 55 and completion
of at least ten (10) years of service with the Employer or (ii) the attainment
of age 65.

“Salary Reduction Contributions” shall mean the amount of Employer Before-Tax
Contributions that a Participant would have made to the Defined Contribution
Plan for a Plan Year before the Plan Year beginning January 1, 2007 but for any
limitation described in Section 3.1, assuming that the Participant’s rate of
Employee Before-Tax Contributions under the Defined Contribution Plan in effect
for immediately preceding January 1 of the relevant Plan Year remained in effect
for such Plan Year.

“Separation from Service” shall mean an employee’s separation from service with
the Employers, as described in Treasury Regulation § 1.409A-1(h) or the
expiration of a Leave of Absence of the Participant or Supplemental Benefit
Participant, as the case may be.

“Specified Employee” shall mean an eligible employee determined by the Committee
to be a “specified employee” within the meaning of section 409A(a)(2)(B)(i) of
the Code.

“Supplemental Benefit Account” shall mean the account established on the
Company’s financial ledgers on behalf of a Supplemental Benefit Participant to
which his or her supplemental retirement benefits described in Section 5.1 and
earnings thereon shall be credited.

“Supplemental Benefit Participant” shall mean an employee or former employee of
the Company or an Affiliate (i) who was employed on June 30, 2005 in a position
at the Director level or above, other than E.V. Goings, Chief Executive Officer
of the Company, as reflected on the payroll records of the Company or an
Affiliate, (ii) whose annual rate of base pay on June 30, 2005 exceeded
$120,000, and (iii) who was actively employed by the Company or an Affiliate on
December 31, 2005.

ARTICLE III

Benefit Limitations Relating to the Defined Contribution Plan

Section 3.1. Participation. Each Participant who participated in the Prior Plan
under its Article III on December 31, 2008 shall continue to participate in the
Plan under this Article III as of January 1, 2009 unless he or she has received
a full distribution of his or her Account. Each other person who is a Highly
Compensated Employee or a Level 1 Employee and who is a participant in the
Defined Contribution Plan shall become a Participant for purposes of this
Article on the first date upon which employee contributions, employer
contributions,

 

5



--------------------------------------------------------------------------------

forfeitures, compensation or allocations under the Defined Contribution Plan are
restricted for such person as a result of the provisions of section 401(a)(17),
402(g) or 415 of the Code or any successor provision thereto, or any combination
of such sections, or as a result of any limitation imposed by the Company on
elective deferrals under the Defined Contribution Plan to enable it to pass the
actual deferral percentage and actual compensation percentage discrimination
tests of section 401(k) and 401(m) of the Code.

Section 3.2. Account Allocations.

(a) Employer-Provided Benefits. Each Participant’s Account shall be credited
(i) with amounts equal to the Participant’s Employer-Contribution Benefits as
soon as administratively practicable after the end of each quarter in which such
amounts would have been allocated to the Participant’s account under the Defined
Contribution Plan but for any limitation described in Section 3.1 and
(ii) beginning with the end of the calendar quarter in which a Participant’s
Compensation for a Plan Year under the Defined Contribution Plan exceeds the
limitation imposed under section 401(a)(17) of the Code and ending with the last
calendar quarter of such year, with an amount equal to 3% of the Participant’s
Compensation in excess of such limitation. Amounts so credited shall be credited
as of the end of the pay period in which they otherwise would have been credited
under the Defined Contribution Plan.

(b) Leave of Absence.

(i) Paid Leave. If a Participant is authorized by his or her Employer to take a
paid Leave of Absence from employment, then the Participant’s Account shall be
credited with Employer-Provided Benefits during such Leave of Absence, so long
as the Participant continues to make Before-Tax Contributions to the Defined
Contribution Plan during such Leave of Absence. Upon the expiration of the paid
Leave of Absence, the Participant shall be deemed to have a Separation from
Service if the Participant has not returned to employment before such
expiration.

(ii) Unpaid Leave. If a Participant is authorized by his or her Employer to take
an unpaid Leave of Absence from the employment of the Employer for any reason,
then the Participant’s Account shall cease to be credited with Employer-Provided
Benefits. The Participant shall be deemed to have a Separation from Service upon
the expiration of such Leave of Absence if the Participant has not returned to
employment before such expiration.

Section 3.3. Vesting. A Participant’s interest in his or her Account shall
become nonforfeitable when and to the extent such account would have become
nonforfeitable had it been earned under the Defined Contribution Plan.
Notwithstanding the previous sentence, a Participant (or his or her Beneficiary)
shall have no right to any payment of his or her Account if the Committee
determines that the Participant engaged in a willful, deliberate or gross act of
commission or omission that is substantially injurious to the finances or
reputation of the Company or any of its Affiliates.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

Benefit Limitations Relating to the Defined Benefit Plan

Section 4.1. Participation. Each Participant who participated in the Prior Plan
under its Article IV on December 31, 2008 shall continue to participate in the
Plan under this Article IV as of January 1, 2009, unless he or she has received
a full distribution of his or her Defined Benefit Account.

Section 4.2. Benefit Amount. The Defined Benefit Account of a Participant
described in Section 4.1 shall be established as of the date of the
Participant’s Separation from Service. The Defined Benefit Account shall be
credited with a single, cash lump sum amount that is the actuarial equivalent of
the single life annuity under the Defined Benefit Plan that the Participant
could have received under the Defined Benefit Plan on such date if the
restrictions in section 401(a)(17) or 415 of the Code (or both) did not apply,
less the amount that is the actuarial equivalent of the single life annuity the
Participant could have received under the Defined Benefit Plan as of the date of
his or her Separation from Service. For purposes of this Section, “actuarial
equivalent” shall be determined on the same basis as single sum distributions
payable under the Defined Benefit Plan and shall be subject to the same
actuarial factors and adjustments.

Section 4.3. Leave of Absence. If a Participant described in Section 4.1 is on a
Leave of Absence on December 31st of any year, then the Participant’s Defined
Benefit Account shall be established and credited with the amount described in
Section 4.2 as if the first day of such Leave of Absence were the date of the
Participant’s Separation from Service. Upon the expiration of such Leave of
Absence, the Participant shall be deemed to have a Separation from Service if
the Participant has not returned to employment before such expiration. If the
Participant returns to employment before the expiration of his or her Leave of
Absence, then the Participant’s Defined Benefit Account shall be forfeited and
reestablished upon the Participant’s Separation from Service in accordance with
Section 4.2 or the expiration of a subsequent Leave of Absence in accordance
with this Section 4.3.

Section 4.4. Vesting. A Participant’s interest in his or her Defined Benefit
Account shall become nonforfeitable when and to the extent such account would
have become nonforfeitable had it been earned under the Defined Benefit Plan.
Notwithstanding the previous sentence, a Participant (or his or her Beneficiary)
shall have no right to any payment of his or her Defined Benefit Account if the
Committee determines that the Participant engaged in a willful, deliberate or
gross act of commission or omission that is substantially injurious to the
finances or reputation of the Company or any of its Affiliates.

ARTICLE V

Supplemental Benefits

Section 5.1. Supplemental Retirement Benefit. For each calendar year, there
shall be allocated to the Supplemental Benefit Account of each Supplemental
Benefit Participant who is actively employed or on a paid Leave of Absence on
the last day of such year a percentage of the excess over $120,000 of the sum of
(i) the bonus paid to the Supplemental Benefit Participant in such year (ii) the
portion of the bonus that would have been paid to the Supplemental Benefit
Participant in such year but for his deferral election under the Tupperware

 

7



--------------------------------------------------------------------------------

Brands Corporation Executive Deferred Compensation Plan (or any successor
thereto) and (iii) such Supplemental Benefit Participant’s base pay earned for
such year. The applicable percentage of such excess is set forth below, subject
to the applicable maximum set forth below.

 

Age on December 31

   Percentage of Base
Pay and Bonus in
Excess of $120,000     Maximum
Allocation

Under age 40

   2 %   $ 500

Age 40 – 44

   4 %     1,500

Age 45 – 49

   6 %     4,500

Age 50 – 54

   8 %     7,250

Age 55 – 59

   10 %     9,000

over age 60

   12 %     13,000

Allocations to Supplemental Benefit Accounts shall be made as soon as
administratively practicable after the end of each year.

Section 5.2. Vesting. A Supplemental Benefit Participant’s interest in his or
her Supplemental Benefit Account shall become vested in accordance with the
following schedule:

 

Completed Years of Service

   Vested
Percentage  

fewer than 1

   0 %

1

   20 %

2

   40 %

3

   60 %

4

   80 %

5 or more

   100 %

Notwithstanding the foregoing provisions of this Section 5.2, a Supplemental
Benefit Participant shall become 100% vested in his or her Supplemental Benefit
Account if he or she

(a) attains age sixty-five (65) while an Employee;

(b) dies or suffers a Disability while an Employee;

(c) began participation in the Plan before January 1, 1990 and he or she attains
age sixty (60) while an Employee; or

 

8



--------------------------------------------------------------------------------

(d) contributions to the Plan are completely discontinued while the Supplemental
Benefit Participant is an Employee or the Plan is terminated and he or she is
affected by such partial termination.

Notwithstanding the previous sentence, a Supplemental Benefit Participant (or
his or her Beneficiary) shall have no right to any payment of his or her
Supplemental Benefit Account if the Committee determines that the Supplemental
Benefit Participant engaged in a willful, deliberate or gross act of commission
or omission that is substantially injurious to the finances or reputation of the
Company or any of its Affiliates.

ARTICLE VI

Change of Control Benefit

Section 6.1. Participation. Each Participant shall become entitled to a benefit
under this Article only if he or she is covered by an employment agreement with
his or her Employer which becomes effective upon a Change of Control.

Section 6.2. Benefit Amount. A Participant described in Section 6.1 shall
receive a single, cash lump sum payment pursuant to this Article VI only if
there is a Change of Control and the person incurs a Separation from Service
from his or her Employer within two years following the Change of Control. The
amount payable to a Participant shall equal the excess of:

(a) the sum of the Participant’s account balance under the Defined Contribution
Plan and the lump sum actuarial equivalent of his or her benefit under the
Defined Benefit Plan (using its actuarial assumptions) had the Participant been
fully vested in such plans on the date of his or her Separation from Service;
over

(b) the sum of the Participant’s vested account balance under the Defined
Contribution Plan and the lump sum actuarial equivalent of his or her vested
benefit under the Defined Benefit Plan (using its actuarial assumptions) on the
date of his or her Separation from Service.

Section 6.3. Time of Payment. The amount described in Section 6.2 shall be paid
to a Participant before the ninetieth day after the date of his or her
Separation from Service. Notwithstanding the immediately preceding sentence, if
a Participant is a Specified Employee on the date of the Participant’s
Separation from Service, such amount shall be paid to the Participant on the
first day of the month following the date that is six months after the date of
the Participant’s Separation from Service. The payment delayed pursuant to the
immediately preceding sentence shall be paid to the Participant as soon as
practicable, and in no event more than sixty days, after the date which is six
months after the date of Separation from Service or, if earlier, the date of the
Participant’s death.

 

9



--------------------------------------------------------------------------------

ARTICLE VII

Earnings

Section 7.1. Earnings on Accounts and Supplemental Benefit Accounts. The balance
of each Account shall be adjusted monthly and the balance of each Supplemental
Benefit Account shall be adjusted quarterly to reflect the amount of earnings on
the Fidelity Managed Income Portfolio Fund to be credited or debited to such
accounts, as adjusted by the Committee pursuant to this Section 7.1, for the
relevant period. These adjustments shall be made until the date the Account or
Supplemental Benefit Account, as the case may be, is completely distributed,
unless installment payments were elected pursuant to Section 8.2, in which case
adjustments will cease as of the date of the Separation from Service of the
Participant or Supplemental Participant, as the case may be. In determining the
amount of adjustment, the Committee may take into account fees and expenses
incurred in the administration of the Plan.

Section 7.2. Installment Payments. If a Participant or Supplemental Participant
elected annual installments pursuant to Section 8.2, then the Plan’s actuary
will calculate as of the first day of the month immediately prior to the month
in which the installments are to commence the 10 year certain annuity
Actuarially Equivalent value of his or her vested benefit under the Plan. After
the calculation is completed, any earnings adjustments pursuant to Section 7.1
shall cease. The Committee may authorize the actuary to take into account fees
and expenses incurred in the administration of the Plan before calculating the
10 year certain annuity value of such vested benefit.

Section 7.3. Actual Investment Not Required. The amounts credited to a
Participant’s or Supplemental Benefit Participant’s accounts need not actually
be invested in the Fidelity Managed Income Portfolio Fund. If the Company should
from time to time make any investment similar to the Fidelity Managed Income
Portfolio Fund, such investment shall be solely for the Company’s own account
and the Participant or Supplemental Benefit Participant, as the case may be,
shall have no right, title or interest therein. Accordingly, each Participant
and Supplemental Benefit Participant is solely an unsecured creditor of the
Company and his or her Employer with respect to any amount payable to him or her
under the Plan.

Section 7.4. Investment Notices. An annual statement describing the performance
of the Fidelity Managed Income Portfolio Fund shall be provided to Participants
and Supplemental Benefit Participants.

ARTICLE VIII

Distributions

Section 8.1. Default Distribution Provisions. To the extent a Participant or
Supplemental Benefit Participant does not make an election pursuant to
Section 8.2, his or her vested Account, vested Defined Benefit Account and
vested Supplemental Benefit Account, as applicable, shall be paid in a single,
cash lump sum to the Participant or Supplemental Benefit Participant within 60
days after the seventh month following the month in which the date of
Participant’s or Supplemental Benefit Participant’s Separation from Service
occurs.

 

10



--------------------------------------------------------------------------------

Section 8.2. Initial Deferral Election. A Participant’s or Supplemental Benefit
Participant’s initial deferral election with respect to the time and form of
payment of his or her vested benefit under the Plan shall be effective only if
submitted before the earliest to occur of (i) the beginning of the first year in
which the Participant or Supplemental Benefit Participant earns a benefit under
the Plan, (ii) for a newly eligible Participant or Supplemental Benefit
Participant who was not then eligible under any other excess benefit plan within
the meaning of the Treasury Regulation § 1.409A-2(a)(7)(iii), no later than
thirty (30) days after the beginning of the calendar year immediately following
the first year in which such Participant earns a benefit under Article IV and
(iii) for a newly eligible Participant or Supplemental Benefit Participant who
was not then eligible under any other nonqualified deferred compensation plan of
the same type maintained by the Company or any Affiliate, within thirty
(30) days of the date he or she becomes newly eligible. Such a Participant or
Supplemental Benefit Participant may elect to receive his or her vested benefits
under the Plan (i) in a single, cash lump sum payable on the first day of the
seventh month after the date of his or her Separation from Service, (ii) in a
single, cash lump sum payable on the first day of the thirteenth month after the
date of his or her Separation from Service, (iii) in substantially level annual
installments over a period of ten (10) years beginning on the first day of the
seventh month after the date of his or her Separation from Service, or (iv) in
substantially level annual installments over a period of ten (10) years
beginning on the first day of the thirteenth month after the date of his or her
Separation from Service. A Participant or Supplemental Benefit Participant shall
be allowed to make two initial elections, one of which shall become effective
upon his or her Retirement and the other shall become effective upon his or her
Separation from Service other than by reason of Retirement if such Separation
from Service occurs prior to his or her Retirement.

Section 8.3. Valid Elections. All elections under the Plan made by a Participant
or Supplemental Benefit Participant must be completed and signed by the
Participant or Supplemental Benefit Participant, timely delivered to the
Committee and accepted by the Committee in order for such elections to be valid.

Section 8.4. Delays in the Timing of Distributions.

(a) Section 162(m). The Company shall delay a payment to a Participant or
Supplemental Benefit Participant, as the case may be, to the extent the Company
reasonably anticipates that if the payment were made as scheduled, the Company
would not be permitted fully to deduct the payment under section 162(m) of the
Code, provided that the payment is made, at the Company’s discretion, either
(i) during the Participant’s or Supplemental Benefit Participant’s first taxable
year in which the Company reasonably anticipates that the payment would be
deductible for such year or (ii) during the period beginning with the date of
the Participant’s or Supplemental Benefit Participant’s Separation from Service
and ending on the later of (y) the last day of the Company’s taxable year in
which the Participant’s or Supplemental Benefit Participant’s Separation from
Service occurs and (z) the fifteenth day of the third month following the
Participant’s or Supplemental Benefit Participant’s Separation from Service. If
a payment is delayed to a date on or after the Participant’s or Supplemental
Benefit Participant’s Separation from Service, however, and the Participant or
Supplemental Benefit Participant, as the case may be, is a Specified Employee on
the date of his or her Separation from Service, then the payment is treated as a
payment on account of the

 

11



--------------------------------------------------------------------------------

Participant’s or Supplemental Benefit Participant’s Separation from Service.
Thus, in the case of a delayed payment to such a Participant or Supplemental
Benefit Participant, the payment shall be made during the period beginning with
the date that is six months after the Participant’s or Supplemental Benefit
Participant’s Separation from Service and ending on the later of (y) the last
day of the Company’s taxable year in which occurs the last day of the sixth
month period beginning on the date after the Participant’s or Supplemental
Benefit Participant’s Separation from Service and (z) the fifteenth day of the
third month following the last day of the sixth month beginning on the date
after the Participant’s or Supplemental Benefit Participant’s Separation from
Service. The Account or the Supplemental Benefit Account, as the case may be,
shall continue to be adjusted in accordance with Section 7.1 until it is fully
paid to the Participant or Supplemental Benefit Participant or such
participant’s Beneficiary.

(b) Distributions That Would Violate Applicable Law. If the Company reasonably
anticipates that a payment would violate a Federal securities law or other
applicable law, then the payment shall be delayed until the earliest date the
Company reasonably anticipates that the payment can be made without a violation
of law.

(c) Other Delays. The Company may delay a payment upon any other event or
condition prescribed by the Internal Revenue Service that is published in the
Internal Revenue Bulletin.

ARTICLE IX

Death Benefits

Section 9.1. Benefits Other Than Those Earned Under Article IV. Except with
respect to a Participant or his or her surviving spouse in respect of such
Participant’s Defined Benefit Account, a Participant, Supplemental Benefit
Participant, Alternate Payee or surviving spouse Beneficiary of a deceased
Participant or Supplemental Benefit Participant may designate a Beneficiary or
Beneficiaries to receive his or her vested benefit under the Plan, in the event
of his or her death and may change his or her designation of Beneficiaries from
time to time during his or her lifetime. Such a change shall be on a form filed
with the Committee that is either approved by, or acceptable to, the Committee.

(i) The Beneficiary of each Participant or Supplemental Benefit Participant who
is married shall be the surviving spouse of such Participant or Supplemental
Benefit Participant, unless such spouse consents in writing to the designation
of another Beneficiary or Beneficiaries. Each married Participant or
Supplemental Benefit Participant may, from time to time, change his or her
designation of Beneficiaries; provided, however, that the Participant or
Supplemental Benefit Participant may not change his or her Beneficiary without
the written consent of his or her spouse, unless such spouse’s prior consent
expressly permits designations by the Participant or Supplemental Benefit
Participant without any requirement of further consent by the spouse.

(ii) Beneficiary designations shall be on a form provided by, or otherwise
acceptable to, the Committee and shall not be effective for any purpose

 

12



--------------------------------------------------------------------------------

until the form has been filed with the Committee by the Participant,
Supplemental Benefit Participant, Alternate Payee or surviving spouse
Beneficiary of a deceased Participant or Supplemental Benefit Participant during
his or her lifetime. In the event that a Participant, Supplemental Benefit
Participant or surviving spouse Beneficiary of a deceased Participant or
Supplemental Benefit Participant fails to designate a Beneficiary, or if for any
reason such designation shall be legally ineffective, or if all designated
Beneficiaries predecease him or her or die simultaneously with him or her,
distribution shall be made to his or her spouse; or if none, to his or her
surviving children in equal shares; or if none, to his or her surviving parents
in equal shares; or if none, his or her surviving siblings; or if none, to his
or her estate. In the event that an Alternate Payee fails to designate a
Beneficiary, or if for any reason such designation shall be legally ineffective,
or if all Beneficiaries predecease such Alternate Payee or die simultaneously
with him or her, distribution shall be made to the Alternate Payee’s estate. If
a Beneficiary dies after the death of the Participant, Supplemental Benefit
Participant, Alternate Payee or surviving spouse Beneficiary of a deceased
Participant or Supplemental Benefit Participant, but prior to receiving the
distribution that would have been made to such Beneficiary had such
Beneficiary’s death not occurred, then, for purposes of the Plan, the
distribution that would have been received by such Beneficiary shall be made to
such Beneficiary’s estate.

(iii) The written consent described in Section 9.1(b) shall acknowledge the
effect of such election and shall be witnessed by a notary public or by a person
authorized to do so by the Committee.

(iv) For purposes of this Section 9.1, “Alternate Payee” means an alternate
payee, as that term is defined in section 414(p) of the Code, and for whom a
qualified domestic relations order creates, recognizes or assigns the right to
receive all or a portion of a Participant’s or Supplemental Benefit
Participant’s vested benefit under the Plan.

(v) In the event of a Participant’s or Supplemental Benefit Participant’s death
before the commencement of benefits, other than his or her benefits attributable
to his or her Defined Benefit Account, the Beneficiary of the Participant or
Supplemental Benefit Participant, as the case may be, shall receive such
benefits in a single, cash lump sum distribution as soon as practicable after
such Participant’s or Supplemental Benefit Participant’s death but no later than
ninety (90) days thereafter.

(vi) In the event a Participant or Supplemental Benefit Participant dies after
installment payments have commenced and before all installment payments have
been made, the Beneficiary or Beneficiaries of such Participant or Supplemental
Benefit Participant shall receive the remaining installment payments at the same
time such Participant or Supplemental Benefit Participant would have received
the payments had the Participant or Supplemental Benefit Participant, as the
case may be, continued to be alive at such times.

 

13



--------------------------------------------------------------------------------

Section 9.2. Benefits Earned Under Article IV. The surviving spouse of a
Participant who dies (i) before the payment of the Participant’s Defined Benefit
Account has commenced and (ii) after attaining his or her Earliest Retirement
Age shall receive a cash lump sum payment that is the Actuarial Equivalent of
the survivor portion of the joint and 50% survivor annuity to which the
Participant would have been entitled under the Defined Benefit Plan on the date
immediately prior to his or her death if the restrictions in section 401(a)(17)
or 415 of the Code (or both) did not apply. The surviving spouse of a
Participant who dies (i) before the payment of the Participant’s Defined Benefit
Account has commenced and (ii) on or before his or her Earliest Retirement Age
shall receive a cash lump sum payment that is the Actuarial Equivalent of the
survivor portion of the joint and 50% survivor annuity to which the Participant
would have been entitled on the date immediately prior to his or her death
(unless the Participant had a Separation from Service before his or her death,
in which case the date of such Separation from Service shall apply) if the
restriction in section 401(a)(17) or 415 of the Code (or both) did not apply,
reduced as described in the immediately following sentence, but assuming that
the Participant survived to his or her Earliest Retirement Age, retired with a
benefit under the Defined Benefit Plan at his or her Earliest Retirement Age and
died on the day after the date he or she would have attained his or her Earliest
Retirement Age. The vested amount of the deceased Participant’s joint and 50%
survivor annuity, upon which his or her surviving spouse’s benefit shall be
based, shall be reduced for early commencement, but shall not be reduced to
reflect the period of coverage under the preretirement survivor annuity.
Benefits earned under Article IV shall be calculated and subject to the same
actuarial factors and adjustments used in determining the death benefits under
the Defined Benefit Plan. The cash lump sum payment to a Participant’s surviving
spouse shall be made on the first business day of the month next following the
later of the month in which the Participant’s death occurs and the month in
which the Participant’s Earliest Retirement Age would have occurred. There are
no other death benefits payable under the Plan with respect to a Participant’s
Defined Benefit Account.

ARTICLE X

General Provisions

Section 10.1. Applicable Law. The Plan shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to its
conflicts of law principles, to the extent not preempted by federal law. All
payments hereunder shall comply with the requirements of section 409A of the
Code and the regulations promulgated thereunder. Notwithstanding the foregoing,
under no circumstances shall an Employer be responsible for any taxes,
penalties, interest or other losses or expenses incurred by a Participant or
Supplemental Benefit Participant due to any failure to comply with section 409A
of the Code.

Section 10.2. Unfunded Plan. All amounts paid under the Plan shall be paid in
cash from the general assets of the Participant’s or Supplemental Benefit
Participant’s Employer. Such amounts shall be reflected on the accounting
records of such Employer but shall not be construed to create or require the
creation of a trust, custodial account, or escrow account. Neither a Participant
nor a Supplemental Benefit Participant shall have any right, title, or interest
whatever in or to any investment reserves, accounts, or funds that the Company
and Affiliates may purchase, establish, or accumulate to aid in providing
benefits under the Plan. Nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create a trust or

 

14



--------------------------------------------------------------------------------

fiduciary relationship of any kind between the Company and Affiliates and an
employee or any other person. No Participant, Supplemental Benefit Participant
or Beneficiary of such a participant shall acquire any interest greater than
that of an unsecured creditor.

Section 10.3. Expenses. The expenses of administering the Plan shall be borne by
the Employers as determined by the Committee.

Section 10.4. Effect on Other Benefit Plans. Amounts credited or paid under the
Plan shall not be considered to be compensation for the purposes of a qualified
pension plan maintained by the Company or any Employer. The treatment of such
amounts under other employee benefit plans shall be determined pursuant to the
provisions of such plans.

Section 10.5. Tax Matters. As determined by the Committee in its sole
discretion, the Company, the Participant’s or Supplemental Benefit Participant’s
Employer or the trustee shall withhold from any payment of benefits hereunder
any taxes that may be due in respect of such payment in such amount as the
Company may reasonably estimate to be necessary to cover any taxes for which the
Company or the Participant’s or Supplemental Benefit Participant’s Employer may
be liable. If benefits credited or payable to a Participant or Supplemental
Benefit Participant under the Plan become taxable before the date on which such
benefits are actually paid, the Participant’s or Supplemental Benefit
Participant’s Employer shall remit any required withholding or employment taxes
to the taxing authorities and shall correspondingly reduce the amounts payable
under the Plan. If at any time the Plan is found to fail to meet the
requirements of section 409A of the Code and the regulations thereunder, the
Employer may distribute the amount required to be included in the Participant’s
or Supplemental Benefit Participant’s income as a result of such failure. Any
amount distributed pursuant to this Section 10.5 shall be charged against
amounts owed to the Participant or Supplemental Benefit Participant and offset
against future payments. A Participant or Supplemental Benefit Participant shall
have no discretion, and shall have no direct or indirect election, as to whether
a payment shall be accelerated pursuant to this Section 10.5.

Section 10.6. Indemnification and Exculpation. The members of the Committee, its
agents, and officers, directors, employees and agents of the Company and its
Affiliates shall be indemnified and held harmless by the Company against and
from any and all loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by them in connection with or resulting from any claim,
action, suit, or proceeding to which they may be a party or in which they may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by them in settlement (with the
Company’s written approval) or paid by them in satisfaction of a judgment in any
such action, suit, or proceeding. The foregoing provision shall not be
applicable to any person if the loss, cost, liability, or expense is due to such
person’s gross negligence or willful misconduct.

Section 10.7. Immunity of Committee Members. The members of the Committee may
rely upon any information, report or opinion supplied to them by an officer of
the Company, the Company’s Senior Manager Benefits World Wide or any legal
counsel, independent public accountant, actuary or advisor and shall be fully
protected in relying upon any such information, report or opinion. No member of
the Committee shall have any liability to the Company, or any Employer,
Participant, Supplemental Benefit Participant, former

 

15



--------------------------------------------------------------------------------

Participant, former Supplemental Benefit Participant, designated Beneficiary,
person claiming under or through any Participant, Supplemental Benefit
Participant or designated Beneficiary or other person interested or concerned in
connection with any decision made by such member pursuant to the Plan which was
based upon any such information, report or opinion if such member reasonably
relied thereon in good faith.

Section 10.8. Non-Alienation of Benefits. A Participant’s or Supplemental
Benefit Participant’s rights to the amount credited to his or her Account or
Supplemental Benefit Account, as the case may be, under the Plan shall not be
anticipated, assigned (either at law or in equity), alienated, pledged,
encumbered or subject to attachment, garnishment, levy, execution or other legal
or equitable process, except to the extent directly ordered by a court of law to
comply with a domestic relations order. Any such attempted grant, transfer,
pledge or assignment shall be null and void and without any legal effect.

The Company may establish procedures for complying with domestic relations
orders and, under such procedures, may make payments from the Participant’s
Account pursuant to the terms of a domestic relations order. A “domestic
relations order” means any judgment, order, or settlement which is made pursuant
to a state domestic relations law and which relates to the provision of child
support, alimony payments, or marital property rights to a spouse, former
spouse, child, or other dependent.

Section 10.9. Plan Not to Affect Employment Relationship. Neither the adoption
of the Plan nor its operation shall in any way affect the right and power of the
Employers to dismiss or otherwise terminate the employment or change the terms
of the employment or amount of compensation of any Participant or Supplemental
Benefit Participant at any time for any reason with or without cause. By
accepting any payment under the Plan, each Participant, Supplemental Benefit
Participant, former Participant, former Supplemental Benefit Participant,
designated Beneficiary and each person claiming under or through such person,
shall be conclusively bound by any action or decision taken or made or to be
taken or made under the Plan by the Committee.

Section 10.10. Gender and Number; Headings. Wherever any words are used herein
in the masculine gender they shall be construed as though they were also used in
the feminine gender in all cases where they would so apply, and wherever any
words are used herein in the singular form they shall be construed as though
they were also used in the plural form in all cases where they would so apply.
Headings of sections and subsections of the Plan are inserted for convenience of
reference and are not part of the Plan and are not to be considered in the
construction thereof.

Section 10.11. Severability. If any provision of the Plan shall be held illegal
or invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of the Plan, and the Plan shall be construed and enforced
as if illegal or invalid provisions had never been set forth herein. The Company
shall have the privilege and opportunity to correct and remedy any illegality or
invalidity by amending the Plan pursuant to Section 11.1.

Section 10.12. Subordination of Rights. At the Committee’s request, each
Participant, Supplemental Benefit Participant or designated Beneficiary shall
sign such

 

16



--------------------------------------------------------------------------------

documents as the Committee may require in order to subordinate such
Participant’s, Supplemental Benefit Participant’s or designated Beneficiary’s
rights under the Plan to the rights of such other creditors of the Employers as
may be specified by the Committee.

Section 10.13. Successors. The Plan is binding on all persons entitled to
benefits hereunder and their respective heirs and legal representatives, on the
Committee and its successors, on the Employers, and their successors, whether by
way of merger, consolidation, purchase or otherwise.

Section 10.14. Payment to Incompetent. If any person entitled to benefits under
the Plan shall be a minor or shall be either physically or mentally incompetent
in the judgment of the Committee, such benefits may be paid to a court-appointed
guardian or trust specifically designated for the benefit or the minor or
incompetent Beneficiary. In the event of such payment, the Company, the Board of
Directors and the Committee shall be discharged from all further liability for
such payment.

ARTICLE XI

Amendment and Termination

Section 11.1. Amendment. The Compensation Committee shall have the right to
amend the Plan from time to time except that (i) no such amendment shall,
without the consent of the Participant or Supplemental Benefit Participant (or,
if the Participant or Supplemental Benefit Participant is deceased, such
participant’s Beneficiary), adversely affect the Participant’s or Supplemental
Benefit Participant’s (or such participant’s Beneficiary’s) right to any payment
under the Plan, and (ii) the Plan shall be amended only to the extent, and in
the manner, permitted by section 409A of the Code. Notwithstanding the
foregoing, the Company shall not be entitled to amend the Plan after a Change of
Control without the Participant’s or Supplemental Benefit Participant’s consent.

Section 11.2. Plan Termination. The Compensation Committee shall have the right
to terminate the Plan at any time to the extent, and in the manner, permitted by
section 409A of the Code; provided, however, that no termination shall alter a
Participant’s or Supplemental Benefit Participant’s (or such participant’s
Beneficiary’s) right to any payment under the Plan. In the event the Plan is
terminated, the liquidation of vested Accounts shall not be permitted unless the
conditions of Treasury Regulation § 1.409A-3(j)(4)(ix) are satisfied.

IN WITNESS WHEREOF, the Company has adopted the Plan on this      day of
        , 2008.

 

TUPPERWARE BRANDS CORPORATION By:  

 

 

17